DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 6; claim 19 line 6; and claim 20, line 7 recites “a plurality of hair strands attached to, and extending downward from the plurality of openings”, which is unclear.  It is unclear how a hair strand can be connected to an opening since an opening is a void/absence of structure, thus the opening does not provide any structure or means for which to attach a hair strand.  The figures do not provide any detail on the specific means by which the hair strands are attached to the support panel and its openings, and the specification only recites that “the support panel 108 may include any number of plurality of openings for receiving and attaching hair strands 110 using for example, glue, adhesive, hot pressing, plastic welding or molding, or by simply sewing or stitching, the hair strands 110” and “A plurality of hair strands 110 are stitched to the support panel 108…until the support panel 108 is covered”, (refer to Paragraph [0032]).  Thus, for purposes of substantive examination, the limitation “a plurality of hair strands, attached to, and extending downwards from the plurality of openings” will be interpreted as meaning that the plurality of hair strands are attached to the support panel, by any known means, including those disclosed by the Applicant, i.e. glue, adhesive, hot pressing, plastic welding or molding, or by simply sewing or stitching, and that the support panel comprises a plurality of openings.
Regarding claims 1 and 19, lines 11-12 recite “a pair of fasteners each attached to”; it is unclear if Applicant is attempting to recite two pairs of fasteners with the limitation “each attached to” or if the applicant is stating that one fastener of the pair of fasteners is attached to.  For purposes of substantive examination, the aforementioned limitation is being interpreted as only a single pair of fasteners are provided, and each fastener of the pair of fasteners is attached to opposite ends of the stretchable band.
Regarding claim 2, line 3 recites the limitation “to replicate an appearance of a standard hair tie and to camouflage a connecting region”, which is unclear. It is unclear what is meant by a standard hair tie since devices used to tie a user’s hair come in a multitude of configurations, e.g. simple elastic rings, fabric covered elastic rings, elastomeric linear fasteners having opposing ends tied together to form a loop, rigid plastic hoops comprising hinges and locking means for which to form a closed loop about a user’s hair, etc.  It is further unclear what is meant by replicating an appearance, since the device as claimed is wrapped about a user’s hair, thereby defining a hair tie, it is unclear how the device replicates an appearance of a hair tie, since the invention actually is a hair tie. The limitation “to replicate an appearance of a standard hair tie and to camouflage a connecting region” is being interpreted as a functional limitation and will not be treated on the merits.
Claims 3-7 are rejected due to their dependency from claim 1.
Regarding claim 8, lines 1-2 recite that the J-hook has a length  of about ½ inch to about 1 inch, wherein the length is denoted as reference numeral D1 in Figure 2; and the curved body has a width that is about 1cm to about 4cm wide, wherein the width is denoted as reference numeral D2 in Figure 2 and depicts the cross-section of the hook.  The specification states that a preferred width is 3cm.  Since 1 inch is equivalent to 2.5cm, and the preferred width of the hook is 3cm, it appears that the width/cross-section will be greater than the length of the hook; however, the figures do not depict this relationship, rather, the cross-section/D2/width of the curved body is depicted as being substantially smaller than the length D1.  The specification does not state that the figures are drawn to scale but also does not state the contrary; however, it is anticipated that the general relationship between the cross-section and the width would be generally depicted.  Additionally, provided the cross-sectional width of the hook, it appears that the overall width of the hook would be very large and not practical for its intended use, i.e. the hooks will not be easily embedded within a user’s hair and disguised therein since given a preferred width of 3cm, the overall width of the hook to incorporate the gap between the body portions and the body portions themselves would be approximately at least 9cm, i.e. about 3.5 inches.  Thus, it is considered that some error/typo must be present within the dimensions provided.  For purposes of substantive examination, the length of the hook will be examined as the claimed values of “about 1/2inch to 1inch” but the claimed width of “about 1cm to about 4cm” will not be treated on the merits, rather the width will be examined only as being less than the height of the hook. Further, determining an optimum value/dimension is within the level of ordinary skill in the art and providing specific dimensions for the hook is not inventive.
Regarding claim 9, line 2 recites that each J-hook “includes a curved body” and claim 7, from which claim 8 depends, recites that each J-hook has “a first curvature”.  It is unclear whether the curved body recited in claim 8 is the same or different from the first curvature recited in claim 7.  Based upon a review of Applicant’s specification, “The first curvature 222 includes a first end and a curved body”, thus, Applicant’s specification appears to be describing the curved body as being the same body as the first curvature and not as an additional curvature. For purposes of substantive examination, the curved body is being interpreted as the being the same as the first curvature.
Claims 10-12 are rejected due to their dependency on claim 1.
Regarding claim 13, line 1 recites “wherein the slide cover is made out of any one material”, which is indefinite since it appears that Applicant is intending to claim every possible material and therefore the metes and bounds are not clearly defined.  It is suggested to rephrase the claim such that only the specific materials be recited.  For purposes of substantive examination, the limitation will be interpreted as the slide cover is made of any type of material.  
Claim 14 is rejected due to its dependency from claim 1.
Regarding claim 15, line 1 recites “wherein the plurality of hair strands comprise any color…and/or shade”, which is indefinite since it appears that Applicant is intending to claim every possible color and/or shade and therefore the metes and bounds are not clearly defined.  It is suggested to rephrase the claim such that only specific colors and/or shades are recited in order to provide an explicit limitation to the colors and/or shades available.  For purposes of substantive examination, any color of hair strands will be interpreted as meeting the limitations of claim 15.
Claims 16-18 are rejected due to their dependency from claim 1.
Regarding claim 20, lines 12-13 recite “a pair of fasteners…each of the pair of fasteners”, which is unclear since it appears that only a single pair of fasteners is provided, wherein the pair comprises a first and second fastener, thus, “each of the pair of fasteners” appears to recite more than one pair which is contradictory to the figures.  For purposes of substantive examination, the aforementioned limitation is being interpreted as requiring only a single pair of fasteners, wherein the pair comprises a first and a second fastener.  It is suggested to rephrase the aforementioned limitation as “a first and second fastener…each of the fasteners”.
Regarding claim 20, lines 20-21 recite “wherein the slide cover extends over the second end of the fastener and aperture of the stretchable band”, and defines the second end as “the curved body that begins from the first end and tapers down into a pointed second end”, thus, per claim 20, “the second end” is the pointed tip of the upper hook of the fastener.  The aforementioned limitations of claim 20 are indefinite since they appear to directly contradict the Applicant’s specification. In view of Applicant’s specification, it doesn’t appear that the slide cover extends over the second end/pointed tip of the upper hook, rather, the slide cover extends over the J-hook portion of the fastener, i.e. portion 124 of Figure 2 and portion 224 of Figure 3 or the end of the hook opposite the pointed second end; in both Figures 2 and 3, the pointed tip of the first curvature/curved body is not covered by the slide cover.  Further, Applicant’s specification recites “Slide covers, 134, 135 are co configured to slide over the outer surface of the stretchable band 106 and into position over the attachment configuration 128 of the hook curvature 124 and aperture 126 to prevent the hook curvature 124 from detaching from the aperture 126 during use”. For purposes of substantive examination, the limitation “wherein the slide cover extends over the second end of the fastener and aperture of the stretchable band” will be interpreted as wherein the slide cover extends over a portion of the hook that engages with the stretchable band.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US2014/0238430) in view of Mayer (US2020/0054086).
Regarding claim 1, as best understood, Adams discloses a hair extension (10, Figures 1-3) attachable to a natural hair style formed on a person's head (refer to Abstract), the hair extension comprising; a ribbon (upper portion of 14, “concealed, e.g. by a ribbon…or by having an outer surface intended to resemble a ribbon”, refer to Paragraph [0045]) including a hollow channel (26) extending a length of the ribbon (best shown in Figures 1 and 3); a support panel (not labeled, refer to annotated Figure 2, below) having a lateral edge (not labeled, refer to annotated Figure 2, below; it is noted that Applicant’s specification cites that the ribbon 102 and support panel 108 may be constructed as one single integral piece wherein a portion of the material is folded over and stitched to define the hollow channel, refer to Paragraph [0032], in which case the edge of the support panel is simply a boundary between the support panel and the ribbon) attached to the ribbon (not labeled, refer to annotated Figure 2, below); a plurality of hair strands (12), each of the plurality of hair strands having a same or different length (best show in Figure 1, wherein the hair strands are depicted as having the same length, although mounted at various positions about the hair extension, resulting in an effective length of the hair strands being different); a stretchable band (30, refer additionally to Paragraphs [0037-0038]) extending through the hollow channel (best shown in Figures 1-2) and including opposite distal ends (32, left and right ends with respect to Figure 1) that extend beyond opposite edges of the ribbon (best shown in Figure 1); and a pair of fasteners (34) each attached to the opposite distal ends of the stretchable band (best shown in Figure 1, additionally refer to Paragraph [0040]), wherein the stretchable band and the ribbon are removably wrapped around the natural hair style (refer to Paragraph [0040]).  
Adams does not disclose that the hair strands are attached to, and extending downwards from the support panel, that the support panel includes a plurality of openings formed through the support panel and also does not disclose that the plurality of hair strands are attached to and extend downwardly from the support panel (per the 35 USC 112(b) rejection above, the limitation of the plurality of hair strands being attached to the plurality of openings is being interpreted only that the plurality of hair strands are attached to the support portion by any known means). Rather, Adams provides the plurality of hair strands being sewn to the ribbon and doesn’t explicitly disclose that the hair strands extend from the support panel (refer to Paragraph [0030]) and is silent on the material or form of the strips that form the support panel.  However, Adams does disclose that the strips that form the support panel may be omitted (refer to Paragraph [0030]) or that wefts themselves may be joined together and used to form the support portion (refer to Paragraph [0031]), thus, Adams demonstrates that modifying the configuration of the support panel/connection means of the hair strands is within the scope of the invention.    
Mayer discloses a similar hair extension (80, Figures 15-17) having a mounting  means (plurality of tabs, 86), analogous to Adam’s ribbon, comprising a hollow channel (not labeled but is the central channel formed by the plurality of voids defined by the interior of each tab, 86), and a stretchable band (82) extending through the hollow channel (best shown in Figures 15, 17), and a support panel (84) having a lateral edge attached to the mounting means (referring to Figures 15 and 17, a top lateral edge is shown to be attached to the mounting means), wherein the support panel comprises a plurality of openings (the support panel is formed of “mesh”, wherein mesh defines a plurality of openings between threads/fibers, refer to Paragraph [0065]) and a plurality of hair strands attached to (“the ends of the hair wefts 92 are secured to the mesh 84 by weaving the hair weft strands thereto along the lengthwise dimension of the mesh 84”, refer to Paragraph [0065]) and extending downwardly (“downwardly and outwardly”, refer to Paragraph [0065]) from the support panel (wefts, 92 as shown in Figures 15 and 17, depict a plurality of hair strands are shown to extend from the support panel in a downward direction). Refer additionally to Figures 1-30. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams’ hair extension such that the support panel comprises a plurality of openings formed therethrough and that the plurality of hair strands are attached to and extend downwards from the plurality of openings on the support panel, as taught by Mayer, since Adams discloses that the means by which the hair strands are attached may be modified and since Mayer demonstrates that such a support panel is well-known in the art, and the modification would be an obvious matter of simple substitution of one known element for another to obtain predictable results.

    PNG
    media_image1.png
    881
    949
    media_image1.png
    Greyscale

Regarding claim 2, as best understood, the combination of Adams and Mayer discloses the hair extension of claim 1, as applied above.  Adams further discloses wherein the hair extension when wrapped around the natural hair style forms a ponytail (refer at least to Adams’ Abstract).  Since the hair extension device comprises a stretchable band that extends through a hollow of the ribbon/ribbon like material, and wherein typical ribbon is a pliable fabric, when the elastic is expanded the pliable ribbon has a tendency to be flat/expanded; however, when the elastic is retracted, the pliant ribbon will has the ability to scrunch up, thus, the combination provides the hair extension such that when wrapped about a user’s hair in a ponytail, the hair extension provides the ribbon to be configuring to be in a scrunched together configuration to replicate an appearance of a standard hair tie and camouflage a connecting region of the hair extension with the natural hair style, the pair of fasteners removably secured within a wearers hair (refer to Adams’ Abstract).
Regarding claim 3, as best understood, the combination of Adams and Mayer discloses the hair extension of claim 1, as applied above.  Adams further discloses, wherein the natural hairstyle includes any one of a pigtail, a ponytail, a doughnut bun, a braid, a French braid, plait, or a French plait (“ponytail, pigtail, or the like”, refer to Adams’ Abstract).
Regarding claim 4, as best understood, the combination of Adams and Mayer disclose the hair extension of claim 1, as applied above.  Per the modification addressed in claim 1, the support panel of Mayer was incorporated into the hair extension of Adams to provide a more natural looking appearance, wherein Mayer’s support panel includes a pliable mesh (since the mesh comprises openings, the mesh will have some pliability due to the absence of structural features at said openings, thereby permitting a bending/pliability) having an arcuate edge (refer to Mayer cropped and annotated Figure 17, below) that connects to the lateral edge attached to the ribbon.  Thus, the combination provides all the limitations of claim 4.

    PNG
    media_image2.png
    303
    978
    media_image2.png
    Greyscale

Regarding claim 6, as best understood, the combination of Adams and Mayer disclose the hair extension of claim 1, as applied above.  Adams further discloses wherein the stretchable band includes an elastic material, a rubber material, a bungee cord, a sport elastic, a cord elastic, or a fabric covered single or multiple elastic strands or bands (“bungee”, refer to Adams’ Abstract; “bungee or elastic element”, refer to Adams Paragraph [0047]).
Regarding claim 7, as best understood, the combination of Adams and Mayer disclose the hair extension of claim 1, as applied above.  Adams further discloses wherein each one of the pair of fasteners includes a J-hook having a first curvature integral with a hook curvature (refer to Adams cropped and annotated Figure 1, below).

    PNG
    media_image3.png
    539
    623
    media_image3.png
    Greyscale

Regarding claim 15, as best understood, the combination of Adams and Mayer disclose the hair extension of claim 1, as applied above, wherein the plurality of hair strands comprise any color including black, brown, blonde, grey, white, dirty blonde, light blonde, red, green, yellow, orange, blue, indigo, violet, or any combination, and/or shade (everything has a color, thus, the hair extension of the combination of Adams and Mayer provide hair strands meeting the limitation “any color” and therefore provides all the limitations of claim 15; additionally, Adams discloses that the hair extension may be “the same colour as the wearer’s existing hair…or may be a contrasting colour”, refer to Paragraph [0045]).
Regarding claim 16, as best understood, the combination of Adams and Mayer disclose the hair extension of claim 1, as applied above.  Adams further discloses wherein the plurality of hair strands comprise any one of straight hair, wavily hair, or curled hair (refer to Adams Figures 1-3 wherein the hair strands are depicted as being straight).
Regarding claim 17, as best understood, the combination of Adams and Mayer disclose the hair extension of claim 1, as applied above.  Adams further discloses wherein the opposite ends of the stretchable band extend beyond the opposite edges of the ribbon a predetermined length (best shown in Adams Figure 1).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adams and Mayer as applied to claim 1 above, and further in view of Lamoureux (US2405791).
Regarding claim 5, as best understood, the combination of Adams and Mayer discloses the hair extension of claim 1, as applied above.  Per the modification addressed in claim 1, Mayer’s support panel was incorporated into Adams’ hair extension, wherein Mayer’s support panel comprises an arcuate edge that connects to a lateral edge attached to a mounting means, analogous to Adams’ ribbon (refer to Mayer cropped and annotated Figure 17, below).  The combination does not thus far disclose wherein the support panel includes a rigid lattice.  Lamoureux discloses a similar hair extension device for mounting a plurality of hair strands comprising support panel made of mesh/lattice (2, Figures 1-5), wherein the lattice is formed of a “stiff, mesh-like backing fabric” (refer to Column 2, lines 42-43), having “stiffness and rigidity” (refer to Column 2, line 55), so that the resulting hair structure retains some shape without having to be placed on a user’s head and also so that the hair strands are arranged in a more natural positioning about the hair extension.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair extension of the combination of Adams and Mayer such that the support panel includes a rigid lattice, as taught by Lamoureux, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and additionally since such a modification provides the advantage of permitting the extension to retain some of its shape during use, thereby giving a look of hair having more body.

    PNG
    media_image2.png
    303
    978
    media_image2.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adams and Mayer, as applied to claim 7, above and further in view of Livingston (US2015/0230590).
Regarding claim 8, as best understood, the combination of Adams and Mayer discloses the hair extension of claim 7, as applied above.  The combination does not thus far disclose wherein each one of the J-hooks is about 1/2 inch to about 1 inch in length, and includes a curved body that is about 1 cm to about 4 cm wide.  Rather, the combination is silent on the dimensions of the hook.  Livingston discloses a device (10) worn about a user’s hair, comprising an elongate member/belt (12) having a plurality of holes (14) through which a clip (25) engages, wherein the hook is disclosed as having a length of 1.5cm (refer to Paragraph [0083]). A hook (31) is provided for attachment of a decorative device, wherein the hook engages with the clip (refer to Figure 1C).  The hook is depicted as being approximately the same length as the clip and therefore the hook has a length of approximately 1.5cm, i.e. approximately 0.59 inches, which is within the claimed range of about ½ inch to about 1 inch.  The width of the cross-section of the hook is depicted as being substantially smaller than the length of the hook (per the interpretation applied in the 35 USC 112(b) rejection to claim 8, above, the limitation of “a curved body that is about 1cm to about 4cm wide” is being interpreted as the cross-sectional width of the body is less than the height of the hook; referring to Figure 1C, Livingston’s hook provides a cross-sectional body of the hook being less than its overall height).  Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hook of the combination of Adams and Mayer such that the length of the hook is within the claimed range and such that the width is less than the height, since Livingston demonstrates that such dimensions are well-known and since it has been held that Prior Art ranges that include claimed ranges, provide prima facie case of obviousness. See MPEP 2144.05(I). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adams and Mayer as applied to claim 1 above, and further in view of Huang (US6715186).
Regarding claim 9, as best understood, the combination of Adams and Mayer discloses the hair extension of claim 1, as applied above.  Adams further discloses wherein each of the pair of fasteners includes a J-hook having a first curvature (refer to Adams cropped, rotated, and annotated Figure 1, below) that includes a first end (refer to Adams cropped, rotated, and annotated Figure 1, below) and a curved body (refer to Adams cropped, rotated, and annotated Figure 1, below) that begins from the first end and ends in a second end (refer to Adams cropped, rotated, and annotated Figure 1, below). The combination does not disclose that the curved body tapers down into a pointed second end, or that the hook has a second curvature that extends outwards from the first end and terminates into a hook curvature.  Rather, the second end is shown to be blunt, and a second curvature is not disclosed since a proximal end of the hook is disposed under a crimp (36).  Huang discloses an elongated strap (3, Figures 1-4) having  two opposing ends with apertures therethrough (31, 32, Figures 1-4) and hooks (2, Figures 1-4), wherein the hook comprises a first curvature (refer to Huang cropped and annotated Figure 1, below) that includes a first end and a curved body that begins from the first end and tapers down into a pointed second end, and a second curvature that extends outwards from the first end and terminates into a hook curvature (refer to Huang cropped and annotated Figure 1, below).  Refer additionally to Figures 1-14. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair extension of the combination of Adams and Mayer such that the J-hook has a first and second curvature, as claimed, as taught by Huang, since such a modification would have involved a mere change in the shape of a component of an invention and it has been held that a change in shape is within the level of ordinary skill in the art. 

    PNG
    media_image4.png
    446
    633
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    446
    650
    media_image5.png
    Greyscale

Claims 10-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adams and Mayer as applied to claim 1 above, and further in view of Hansen (US2011/0252604).
Regarding claim 10, as best understood, the combination of Adams and Mayer disclose the hair extension of claim 1, as applied above.  The combination does not disclose wherein each of the opposite ends of the stretchable band includes an aperture sized to removably receive a portion of the fastener.  Rather the specific means by which the elastic bungee cord (30) is attached to fastener (34) is not disclosed; a crimp (36) is provided but the interior of the crimp is not provided and thus the combination is silent on the specific engagement of the bungee cord and the fastener.  Providing a stretchable band such as the bungee cord of the combination of Adams and Mayer to have an aperture at each end with the aperture being sized to removably receive a fastener is well-known as demonstrated by Hansen.  Hansen discloses a bungee cord (10, refer to Paragraph [0002]), having a first end (14) and second end (16), wherein both the first and second ends have an aperture (18) sized to removably receive a portion of a fastener (refer to Figure 1 wherein fasteners 22, 24 are shown to be extending through the apertures; additionally refer to Paragraph [0022] which states that the fasteners are “removed” from the aperture).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair extension of the combination of Adams and Mayer such that opposite ends of the stretchable band includes an aperture sized to removably receive a portion of the fastener, as taught by Hansen, since Hansen demonstrates that such a configuration is well-known and since such a modification provides the advantage of being able to replace the stretchable band without having to replace the entire hair extension.
Regarding claim 11, as best understood, the combination of Adams, Mayer, and Hansen discloses the hair extension of claim 10, as applied above.  Per the modification addressed in claim 10, the aperture of Hansen was incorporated into the hair extension of the combination of Adams and Mayer.  The combination does not thus far disclose wherein the portion of the fastener received by the aperture of the opposite ends of the stretchable band includes a J-hook curvature.  Rather, the portion of the fastener that is connected to the elastic member is not shown.  Hansen discloses a fastener having a J-hook curvature (refer to Hansen cropped and annotated Figure 3).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hair extension of the combination of Adams, Mayer, and Hansen such that the portion of the fastener received by the aperture of the opposite ends of the stretchable band includes a J-hook curvature, as taught by Hansen, since Hansen demonstrates that such a fastener is well-known and since such a modification would be an obvious matter of simple substitution of one known element for another to obtain predictable results.
Regarding claim 12, as best understood, the combination of Adams, Mayer, and Hansen disclose the hair extension of claim 10, as applied above.  Adams further discloses wherein each fastener includes a slide cover (36) that extends over the portion of the fastener and aperture of the stretchable band.
Regarding claim 13, as best understood, the combination of Adams, Mayer, and Hansen disclose the hair extension of claim 12, as applied above.  Adams further discloses wherein the slide cover is made out of any one material (the slide cover is shown best in Adams Figure 1, while the specific material is not disclosed, the cover is made of some material since it is visible in the Figure).
Regarding claim 14, as best understood, the combination of Adams, Mayer, and Hansen disclose the hair extension of claim 12, as applied above.  Adams further discloses wherein the slide cover comprises a tubular shape (“hollowed dome”, refer to Adams Paragraph [0040]).
Regarding claim 19, as best understood, Adams discloses a hair extension (10, Figures 1-3) attachable to a natural hair style formed on a person's head (refer to Abstract), the hair extension comprising; a ribbon (upper portion of 14, “concealed, e.g. by a ribbon…or by having an outer surface intended to resemble a ribbon”, refer to Paragraph [0045]) including a hollow channel (26) extending a length of the ribbon (best shown in Figures 1 and 3); a support panel (not labeled, refer to annotated Figure 2, below) having a lateral edge (it is noted that Applicant’s specification cites that the ribbon 102 and support panel 108 may be constructed as one single integral piece wherein a portion of the material is folded over and stitched to define the hollow channel, refer to Paragraph [0032], in which case the edge of the support panel is simply a boundary between the support panel and the ribbon) attached to the ribbon (not labeled, refer to annotated Figure 2, below); a plurality of hair strands (12), each of the plurality of hair strands having a same or different length (best show in Figure 1, wherein the hair strands are depicted as having the same length, although mounted at various positions about the hair extension, resulting in an effective length of the hair strands being different); a stretchable band (30, refer additionally to Paragraphs [0037-0038]) extending through the hollow channel (best shown in Figures 1-2) and including opposite distal ends (32, left and right ends with respect to Figure 1) that extend beyond opposite edges of the ribbon a predetermined length (best shown in Figure 1); and a pair of fasteners (34) each attached to the opposite distal ends of the stretchable band (best shown in Figure 1), and wherein the stretchable band and the ribbon are removably wrapped around the natural hair style (refer to Paragraph [0040]).  
Adams does not disclose that the support panel comprises a plurality of openings formed therethrough and that the plurality of hair strands are attached to and extend downwardly from the plurality of openings on the support panel (per the 35 USC 112(b) rejection above, the limitation of the plurality of hair strands being attached to the plurality of openings is being interpreted only that the plurality of hair strands are attached to the support portion by any known means). Rather, Adams provides the plurality of hair strands being sewn to the ribbon and doesn’t explicitly disclose that the hair strands extend from the support panel (refer to Paragraph [0030]) and is silent on the material or form of the strips that form the support panel.  However, Adams does disclose that the strips that form the support panel may be omitted (refer to Paragraph [0030]) or that wefts themselves may be joined together and used to form the support portion (refer to Paragraph [0031]), thus, Adams demonstrates that modifying the configuration of the support panel/connection means of the hair strands is within the scope of the invention.  Adams also does not disclose that each the opposite ends of the stretchable band includes an aperture sized to removably receive a portion of the fastener, rather Adams is silent on the specific means by which the stretchable band engages with the fasteners.
Mayer discloses a similar hair extension (80, Figures 15-17) having a mounting  means (plurality of tabs, 86), analogous to Adam’s ribbon, comprising a hollow channel (not labeled but is the central channel formed by the plurality of voids defined by the interior of each tab, 86), and a stretchable band (82) extending through the hollow channel (best shown in Figures 15, 17), and a support panel (84) having a lateral edge attached to the mounting means (referring to Figures 15 and 17, a top lateral edge is shown to be attached to the mounting means), wherein the support panel comprises a plurality of openings (the support panel is formed of “mesh”, wherein mesh defines a plurality of openings between threads/fibers, refer to Paragraph [0065]) and a plurality of hair strands attached to (“the ends of the hair wefts 92 are secured to the mesh 84 by weaving the hair weft strands thereto along the lengthwise dimension of the mesh 84”, refer to Paragraph [0065]) and extending downwardly (“downwardly and outwardly”, refer to Paragraph [0065]) from the support panel (wefts, 92 as shown in Figures 15 and 17, depict a plurality of hair strands are shown to extend from the support panel in a downward direction). Refer additionally to Figures 1-30. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams’ hair extension such that the support panel comprises a plurality of openings formed therethrough and that the plurality of hair strands are attached to and extend downwards from the plurality of openings on the support panel, as taught by Mayer, since Adams discloses that the means by which the hair strands are attached may be modified and since Mayer demonstrates that such a support panel is well-known in the art, and the modification would be an obvious matter of simple substitution of one known element for another to obtain predictable results.
The combination does not disclose wherein each of the opposite ends of the stretchable band includes an aperture sized to removably receive a portion of the fastener.  Rather the specific means by which the elastic bungee cord (30) is attached to fastener (34) is not disclosed; a crimp (36) is provided but the interior of the crimp is not provided and thus the combination is silent on the specific engagement of the bungee cord and the fastener.  Providing a stretchable band such as the bungee cord of the combination of Adams and Mayer to have an aperture at each end with the aperture being sized to removably receive a fastener is well-known as demonstrated by Hansen.  Hansen discloses a bungee cord (10, refer to Paragraph [0002]), having a first end (14) and second end (16), wherein both the first and second ends have an aperture (18) sized to removably receive a portion of a fastener (refer to Figure 1 wherein fasteners 22, 24 are shown to be extending through the apertures; additionally refer to Paragraph [0022] which states that the fasteners are “removed” from the aperture).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair extension of the combination of Adams and Mayer such that opposite ends of the stretchable band includes an aperture sized to removably receive a portion of the fastener, as taught by Hansen, since Hansen demonstrates that such a configuration is well-known and since such a modification provides the advantage of permitting replacement of the stretchable band with different length bands or for purposes of repairing a broken stretchable band without having to replace the entire hair extension.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adams and Mayer as applied to claim 1 above, as evidenced by Hayes (US2018/0035738).
Regarding claim 18, as best understood, the combination of Adams and Mayer discloses the hair extension of claim 1, as applied above.  The combination does not disclose wherein the ribbon is constructed from any one material of cloth, fabric, or textile woven or non-woven material including any of polyester, polycotton, silk, linen, Lycra, spandex, micro-fiber, terrycloth, wool, cotton, satin, rayon, denim, or chiffon; however, ribbon made of materials such as silk, are extremely well-known in the art, as demonstrated by Hayes.  Hayes discloses a hair extension (Figures 1A-13B) comprising a weft (10) and a plurality of clips (14) disposed along the weft for attaching to a user’s hair, wherein ribbon may be used to attach the clips to the weft and the ribbon is silk (refer to Paragraph [0084]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair extension of the combination of Adams and Mayer such that the ribbon is formed of silk, as taught by Hayes, since silk ribbon is extremely well-known, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (US2014/0238430) in view of Mayer (US2020/0054086), and Huang (US6715186).
Regarding claim 20, as best understood, Adams discloses a hair extension (10, Figures 1-3) attachable to a natural hair style formed on a person's head (refer to Abstract), the hair extension comprising; a ribbon (upper portion of 14, “concealed, e.g. by a ribbon…or by having an outer surface intended to resemble a ribbon”, refer to Paragraph [0045]) including a hollow channel (26) extending a length of the ribbon (best shown in Figures 1 and 3);Page 17 of 19Applicant: Ruth Bernard Atty. Docket No.: 4987.0200 a support panel (not labeled, refer to annotated Figure 2, below) having a lateral edge (not labeled, refer to annotated Figure 2, below; it is noted that Applicant’s specification cites that the ribbon 102 and support panel 108 may be constructed as one single integral piece wherein a portion of the material is folded over and stitched to define the hollow channel, refer to Paragraph [0032], in which case the edge of the support panel is simply a boundary between the support panel and the ribbon) attached to the ribbon (not labeled, refer to annotated Figure 2, below) and a plurality of hair strands (12), each of the plurality of hair strands having a same or different length (best show in Figure 1, wherein the hair strands are depicted as having the same length, although mounted at various positions about the hair extension, resulting in an effective length of the hair strands being different); a stretchable band (30, refer additionally to Paragraphs [0037-0038]) extending through the hollow channel (best shown in Figures 1-2) and including opposite distal ends (32, left and right ends with respect to Figure 1) that extend beyond opposite edges of the ribbon a predetermined length (best shown in Figure 1); a pair of fasteners (34) each attached to the opposite distal ends of the stretchable band (best shown in Figure 1, additionally refer to Paragraph [0040]), each of the pair of fasteners includes a J-hook having a first curvature (refer to cropped and annotated Adams Figure 1, below) that includes a first end (refer to cropped and annotated Adams Figure 1, below) and a curved body (refer to cropped and annotated Adams Figure 1, below) that begins from the first end and tappers down into a pointed second end, and a second curvature that extends outwards from the first end and terminates into a hook curvature; and a slide cover (36), and wherein the stretchable band and the ribbon are removably wrapped around the natural hair style (refer to Paragraph [0040]).

    PNG
    media_image1.png
    881
    949
    media_image1.png
    Greyscale

    PNG
    media_image6.png
    497
    704
    media_image6.png
    Greyscale

Adams does not disclose a lattice having an arcuate edge connecting to the lateral edge of the support panel, the lattice including a plurality of openings formed through the support panel; each of the hair strands attached to, and extending downwards from the plurality of openings on the support panel (per the 35 USC 112(b) rejection above, the limitation of the plurality of hair strands being attached to the plurality of openings is being interpreted only that the plurality of hair strands are attached to the support portion by any known means); that the second end tapers down into a pointed second end, and a second curvature that extends outwards from the first end and terminates into a hook curvature; or wherein each of the opposite ends of the stretchable band includes an aperture sized to removably receive the second end of the fastener, wherein the slide cover extends over the second end of the fastener and aperture of the stretchable band.  Rather, Adams provides the plurality of hair strands being sewn to the ribbon and doesn’t explicitly disclose that the hair strands extend from the support panel (refer to Paragraph [0030]) and is silent on the material or form of the strips that form the support panel.  However, Adams does disclose that the strips that form the support panel may be omitted (refer to Paragraph [0030]) or that wefts themselves may be joined together and used to form the support portion (refer to Paragraph [0031]), thus, Adams demonstrates that modifying the configuration of the support panel/connection means of the hair strands is within the scope of the invention.  Further, Adams does not provide a tapered point at the second end but rather appears to provide a blunt tip.
Mayer discloses a similar hair extension (80, Figures 15-17) having a mounting  means (plurality of tabs, 86), analogous to Adam’s ribbon, comprising a hollow channel (not labeled but is the central channel formed by the plurality of voids defined by the interior of each tab, 86), and a stretchable band (82) extending through the hollow channel (best shown in Figures 15, 17), and a support panel (84) having a lateral edge attached to the mounting means (referring to Figures 15 and 17, a top lateral edge is shown to be attached to the mounting means), and a lattice (“mesh”, best shown in Figures 15-17) having an arcuate edge (refer to Figure 17 wherein edges 88 and 89 provide an arcuate edge) connected to the lateral edge (best shown in Figures 15-17), wherein the lattice comprises a plurality of openings (the support panel is formed of “mesh”, wherein mesh defines a plurality of openings between threads/fibers, refer to Paragraph [0065]) and a plurality of hair strands attached to (“the ends of the hair wefts 92 are secured to the mesh 84 by weaving the hair weft strands thereto along the lengthwise dimension of the mesh 84”, refer to Paragraph [0065]) and extending downwardly (“downwardly and outwardly”, refer to Paragraph [0065]) from the support panel (wefts, 92 as shown in Figures 15 and 17, depict a plurality of hair strands are shown to extend from the support panel in a downward direction). Refer additionally to Figures 1-30. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams’ hair extension such that the support panel comprises a lattice having an arcuate edge connecting to the lateral edge of the support panel, the lattice comprising a plurality of openings formed therethrough and that the plurality of hair strands are attached to and extend downwards from the plurality of openings on the support panel, as taught by Mayer, since Adams discloses that the means by which the hair strands are attached may be modified and since Mayer demonstrates that such a support panel with lattice is well-known in the art, and the modification would be an obvious matter of simple substitution of one known element for another to obtain predictable results.
The combination of Adams and Mayer does not disclose that that the second end tapers down into a pointed second end, and a second curvature that extends outwards from the first end and terminates into a hook curvature; or wherein each of the opposite ends of the stretchable band includes an aperture sized to removably receive the second end of the fastener, wherein the slide cover extends over the second end of the fastener and aperture of the stretchable band.  
Huang discloses an elongated strap (3, Figures 1-4) having  two opposing ends with apertures therethrough (31, 32, Figures 1-4) and hooks (2, Figures 1-4), wherein the hook comprises a first curvature (refer to Huang cropped and annotated Figure 1, below) that includes a first end and a curved body that begins from the first end and tapers down into a pointed second end, and a second curvature that extends outwards from the first end and terminates into a hook curvature (refer to Huang cropped and annotated Figure 1, below).  Refer additionally to Figures 1-14. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair extension of the combination of Adams and Mayer such that the each of the opposite ends of the stretchable band includes an aperture sized to removably receive a portion of the hook that engages with the stretchable band at an opposite end of the fastener and that the J-hook has a first and second curvature, as claimed, as taught by Huang, since such a modification would have involved a mere change in the shape of a component of an invention and it has been held that a change in shape is within the level of ordinary skill in the art.   Adams further provides a slide cover that is disposed over a portion of the fastener that engages with the stretchable band.  Per the modification addressed above, the fastener of Adams was modified to have a second hook opposite the first curvature and the stretchable band was modified to have apertures at opposing ends thereof such that each hook of the pair of hooks engages with a respective aperture in the stretchable band. Adams slide cover extends over the area wherein the hook meets with the stretchable band and therefore per the modification, the slide cover extending over the aperture of the stretchable band and the portion of the fastener that engages with the stretchable band.

    PNG
    media_image4.png
    446
    633
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    446
    650
    media_image5.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee (US2007/0221239) teaches rigid mesh wig bases; refer to attached PTO-892 for additional relevant art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799